Name: 94/460/EC: Commission Decision of 7 July 1994 asking the Hellenic Republic to postpone the adoption of its draft regulation on the labelling of foodstuffs containing sweeteners (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  European Union law;  marketing;  food technology;  foodstuff;  Europe
 Date Published: 1994-07-23

 Avis juridique important|31994D046094/460/EC: Commission Decision of 7 July 1994 asking the Hellenic Republic to postpone the adoption of its draft regulation on the labelling of foodstuffs containing sweeteners (Only the Greek text is authentic) Official Journal L 189 , 23/07/1994 P. 0087 - 0087COMMISSION DECISION of 7 July 1994 asking the Hellenic Republic to postpone the adoption of its draft regulation on the labelling of foodstuffs containing sweeteners (Only the Greek text is authentic) (94/460/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Commission Directive 93/102/EEC (2), and in particular Articles 16 and 17 thereof, Whereas, in accordance with the procedure laid down in Article 16 of Directive 79/112/EEC, the Greek authorities notified the Commission of their intention to adopt a draft technical regulation relating to the labelling of foodstuffs containing sweeteners; Whereas the draft regulation introduces compulsory indications on the labelling of foodstuffs containing sweeteners, informing the consumer of the presence of these substances in the foodstuff and warning of possible laxative effects of certain sweeteners; Whereas the value of such information must be recognized, though a unilateral measure applied by Greece would inevitably hamper intra-Community trade; Whereas this fact has led the Commission to deliver a negative opinion in accordance with the second subparagraph of Article 16 (2) of Directive 79/112/EEC; Whereas the most satisfactory solution to the problem raised by the draft Greek regulation would be to adopt a Community provision on labelling; Whereas, moreover, the Council's common position on the proposal for a Directive on sweeteners gives the Commission a mandate to adopt such measures; Whereas any national initiative in this area should therefore be postponed for an appropriate period; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DECISION: Article 1 The Hellenic Republic is required to postpone for 12 months following the notification of this Decision the adoption of its draft regulation on labelling rules for foodstuffs containing sweeteners. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 July 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 33, 8. 2. 1979, p. 1. (2) OJ No L 291, 25. 11. 1993, p. 14.